COURT OF APPEALS OF VIRGINIA

Present:  Chief Judge Fitzpatrick, * Judge Annunziata and
          Senior Judge Duff
Argued at Alexandria, Virginia


EMMITT LARON TAYLOR
                                     MEMORANDUM OPINION** BY
v.   Record No. 1776-96-4       CHIEF JUDGE JOHANNA L. FITZPATRICK
                                        DECEMBER 30, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                     William L. Winston, Judge
           Robert J. Hill for appellant.

           Richard B. Smith, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Emmitt Taylor (appellant) was convicted in a bifurcated jury

trial of (1) conspiring to distribute five or more pounds of

marijuana; (2) possessing with the intent to distribute five or

more pounds of marijuana; and (3) transporting five or more

pounds of marijuana into Virginia with the intent to sell or

distribute it.   During the sentencing phase of the trial,

appellant attempted to introduce evidence concerning his family

history and upbringing as mitigating factors to be considered in

imposing a sentence.   The trial court excluded the evidence as

beyond the scope of Code § 19.2-295.1 and found that such

testimony is not "relevant, admissible evidence related to

     *
      On November 19, 1997, Judge Fitzpatrick succeeded Judge
Moon as chief judge.
     **
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
punishment."   We disagree and reverse the decision of the trial

court and remand for a new sentencing proceeding.

     After the jury found appellant guilty on the underlying

charges, the Commonwealth presented evidence that at the age of

seventeen, he was convicted of armed robbery in the state of

California.    Appellant then attempted to introduce evidence of

his family situation and background as mitigating circumstances

to be considered at the penalty stage of the trial.   The court

found the evidence inadmissible, and appellant was sentenced to

confinement in the penitentiary for 18 years on the conspiracy

and distribution charges and 20 years with an $80,000 fine on the

transporting charge.   The trial court suspended the execution of

the 18-year sentence for a period of 18 years upon the completion

of the time served on the transporting sentence.    The court

imposed the 20-year sentence and fine fixed by the jury on the

transporting charge.
     After the sentencing hearing, the trial court allowed

appellant to proffer the excluded evidence.    Appellant testified

that his father had been killed when he was nine, that he had no

male role models, that his mother abused drugs and alcohol, that

his half-brother had been shot, and that he had no fixed home

before he came to Virginia at the age of 22.   He contends that

the trial court should have allowed the jury to consider these

facts.

     This case is controlled by our recent en banc decision in




                                  2
Shifflett v. Commonwealth, __ Va. App. ___, ___ S.E.2d ___

(1997), which analyzed the requirements of Code § 19.2-295. 1

This statute gives juries great latitude in determining an

appropriate sentence within the statutory framework provided.

See id.

     "The sentencing decision is a quest for a sentence that best

effectuates the criminal justice system's goals of deterrence

(general and specific), incapacitation, retribution and

rehabilitation."     Gilliam v. Commonwealth, 21 Va. App. 519, 524,

465 S.E.2d 592, 594 (1996) (citation omitted) (footnote omitted).

 "A jury must be allowed to consider all relevant evidence."

Shifflett, __ Va. App. at ___, ___ S.E.2d at ___ (citing Jurek v.

Texas, 428 U.S. 262, 271 (1976)).      "[R]elevant sentencing factors

traditionally have included an accused's habits, lifestyle,

mental resources, family, and occupation."      Shifflett, __ Va.

App. at ___, ___ S.E.2d at ___.

         The excluded evidence in this case clearly was relevant to

appellant's background and family situation at the time of the

earlier conviction and was also probative of his current

situation.    It was error for the trial court to exclude this

information from the jury's purview.     Accordingly, we reverse and

remand for a resentencing hearing consistent with this opinion.

     1
      In the sentencing part of a bifurcated jury trial, "[a]fter
the Commonwealth has introduced . . . evidence of prior
convictions . . . the defendant may introduce relevant,
admissible evidence related to punishment." Code § 19.2-295.1.



                                   3
    Reversed and remanded.




4